DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (USPAP       2007/0009,159).

Regarding claim 1, Fan recites, acquiring a location template corresponding to a category of a target document image (Please note, paragraph 0016. As indicated a method of image matching a test image to a template image); determining key point locations on the target document image (Please note, paragraph 0016. As indicated extracting features from a test image where the extracted features are Harr-like features extracted from key points in the test image); generating a transformation matrix based on the key point locations on the target document image and key point locations on the location template; determining locations of information corresponding to the target document image, based on locations of information on the location template and the transformation matrix (Please note, paragraph 0016. As indicated transforming the test image according to matched extracted features, and providing match results); and extracting information at the locations of information corresponding to the target document image to obtain information in the target document image (Please note, paragraph 0034. As indicated the rotation and scaling of the local image content and extracted features are taken into account when extracting features invariant to geometrical transformations. To deal with scaling, multi-scale features are extracted with multiple block square sizes (ranging from 3 to 17) and the holistic matching process is left to select the best match).
            Regarding claim 2, Fan recites, acquiring a key point detection model corresponding to the category of the target document image; and inputting the target document image to the key point detection model to obtain the key point locations on the target document image (Please note, figure 6 in correlation to paragraph 0048. As indicated figure 6 illustrates user interfaces of example face detection and tracking results under intra-class variation. A window 62 shows the input video frames. A window 64 shows the template and a window 66 shows the recognized objects. Templates can be loaded from saved image files).
            Regarding claims 7 and 13, similar analysis as those presented for claim 1, are applicable.
         Regarding claims 8 and 14, similar analysis as those presented for claim 2, are applicable.


            Allowable Subject Matter


Claims 3-6, 9-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein generating a first transformation matrix from the key point locations on the target document image to the key point locations on the location template; and the determining locations of information corresponding to the target document image, based on locations of information on the location template and the transformation matrix, comprises: transforming the target document image based on the first transformation matrix to obtain a transformed document image; and using the locations of information on the location template as locations of information on the transformed document image.










Examiner’s Note


               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 









For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Thursday, February 10, 2022